December 4, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
   CLAUDIA HARPER, INDIVIDUALLY AND AS INDEPENDENT CO-
  EXECUTRIX FOR THE ESTATE OF JAMES WESLEY CLERK, JR., AND
                   ALICE CLARK, Appellants
NO. 14-14-00022-CV                          V.
  KIRBY CORPORATION AND KIRBY INLAND MARINE, L.P., Appellees
              ________________________________
      Today the Court heard appellants’ motion to dismiss the appeal from the
order granting a partial summary judgment signed October 28, 2013, and made
appealable by an order of severance signed December 6, 2013. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.
     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.